Citation Nr: 0414145	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from August 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
January 2004 when it was denied.  The veteran appealed the 
decision to United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  By Order dated April 
15, 2004, the Court vacated the January 2004 Board decision 
and remanded the issue on appeal back to the Board for 
further action pursuant to an April 2004 Joint Motion for 
Remand by VA and the appellant.

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003). 

By Order dated in April 2004, the Court vacated the Board's 
January 2004 decision based on an April 2004 Joint Motion 
which alleged, in part, that VA did not fulfill its duty to 
the appellant by properly providing VCAA notice.  In the 
past, the Board has been attempting to cure any VCAA notice 
deficiency by mailing a VCAA letter to the appellant under 
the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, while the Board regrets further 
delay in this case, it appears that additional action by the 
RO to comply with all VCAA notice requirements is necessary 
before the Board may properly proceed with appellate review.  

The Board further notes that the April 2004 Joint Motion 
indicated that additional evidentiary development was 
required.  It was noted that one of the veteran's alleged 
stressors occurred while he was stationed on board the U. S. 
S. Fiske (DD 842) between December 1972 and August 1973.  In 
an attempt to verify the veteran's stressor, deck logs from 
the Fiske for August 1973 were obtained.  However, no attempt 
was made to obtain the deck logs from the Fiske for the 
period from December 1972 through July 1973.  VA must obtain 
these records in an attempt to verify the veteran's claimed 
in-service stressors.  

The Board notes there are a diagnoses of PTSD included in the 
medical evidence associated with the claims file.  However 
these diagnosis are not based on a confirmed stressor.  
Therefore, if the additional development discussed above 
results in verification of a claimed stressor, then the 
veteran should be afforded another VA examination to 
determine whether the veteran suffers from PTSD due to such 
verified inservice stressor.

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should obtain the deck logs 
from the U.S.S. Fiske, (DD 842), for the 
period from December 1972 through July 
1973.

3.  If, and only if, the action set forth 
above results in a verified stressor, 
then the RO should schedule the veteran 
for a PTSD examination to determine 
whether the veteran suffers from PTSD due 
to the verified stressor.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner must be 
clearly told which stressor(s) has/have 
been verified.  All necessary testing 
should be accomplished.  If a medical 
diagnosis of PTSD cannot be made, or if 
the examiner finds that any PTSD is not 
related to a claimed stressor(s), he or 
she should so indicate with a detailed 
explanation for such findings.  If the 
examiner cannot offer a requested opinion 
without engaging in speculation that fact 
should be noted and a rationale should be 
provided.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



